 1                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA
 2
 3   VICTOR SANCHEZ BRITO,                           ) CASE NO. 2:18-cv-97-KJM-DB
          Plaintiff,                                 )
 4                                                   ) SECOND AMENDMENT TO THE
        v.                                           ) SCHEDULING ORDER
 5
                                                     )
 6   WILLIAM BARR,                                   )
          Defendant.                                 )
 7                                                   )
 8                                                   )
                                                     )
 9
10
                                                 ORDER
11
12           The parties jointly request to amend dates in the pretrial scheduling order (ECF
13   No. 15) by approximately 90 days. Good cause appearing, the court GRANTS this

14   request as follows:

15                   Description                       Existing Date             New Date

16    Discovery Cutoff                           April 8, 2019              July 8, 2019

17    All Dispositive Motions Hearing Date       June 6, 2019               September 6, 2019

18
19           IT IS SO ORDERED.

20   DATED: April 12, 2019.

21
22                                                UNITED STATES DISTRICT JUDGE
23
24
25
26
27              ORDER FOR AN UNOPPOSED MOTION TO EXTEND THE STATUS PRETRIAL SCHEDULING ORDER

                                                                            No. 2:18-CV-00097-KJM-DB
